                   Case 7:19-cr-00666-KMK Document 67 Filed 11/12/19 Page 1 of 1




                                      CALHOUN        &    LAWRENCE, LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET
                                                      SUITE 504
                                            WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN . 111•
                                                                                               (9141 946- 5900
KERRY A . LAWRENCE••
                                                                                             FAX 19 141 946-5906
REBECCA R. BROWN••
                                               November 12, 2019
 •ALSO ADMITTED IN VA & DC
.. ALSO ADMITTED IN CT




        BYECF
        Honorable Kenneth M. Karas
        United States District Judge
        United States Courthouse
        300 Quarropas Street
        White Plains, NY 10601

                 Re:     United States v. William Brito
                         19 Cr. 666

        Dear Judge Karas :

                I am the attorney for William Brito, a defendant in the above-referenced matter, appointed
        pursuant to the Criminal Justice Act. I write requesting that the Court appoint my associate,
        Rebecca Brown, to be compensated nunc pro tune for work as early as October 8, 2019, and to
        continue to assisting me in this case, including reviewing the discovery that the Government has
        produced, engaging in legal research and drafting motions, if necessary, along with meeting with
        the defendant.
                                                                                                             /)
                I am seeking authorization for Ms. Brown to work up to 50 hours on this matter. At the
        conclusion of this case, she will submit a voucher subject to Court approval. I am asking that
        Ms. Brown be approved at a rate of $110/hour, which is a rate typical for associates with her
                                                                                                         /)
        level of experience.

              If the foregoing meets with the Court's approval, then I respectfully request that Your
        Honor "So Order" this letter.

                 Thank you for your consideration in this matter.

                                               Respectfully submitted,

                                                K~A-
                                               Kerry A. Lawrence

        /kvm
